DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 recites "The Moment of Inertia Test Method".  Claims 1 and 2 recite the "Roll Density Test Method".   Claim 6 recites "the Core Kinetic Coefficient of Friction Measurement Test Method".  These test methods will be interpreted as described in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 4, 5, 9-11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolkowicz (US 6,746,569) in view of Applicant's admission of prior art. 
Claim 1: Wolkowicz discloses sanitary tissue product rolls comprising a web, including paper products such as toilet paper and paper towels. Figure 2 shows a typical rolled product 
With respect to Wolkowicz, Applicant has presented physical properties for the rolls corresponding to Examples 4A, 4B, 5, and 6, see Table 1 of the instant specification.  Therein are disclosed Moment of Inertia (g*m2), Roll Width (inches), Roll Diameter (inches), and Roll Density (g/cm3).  See below.


    PNG
    media_image1.png
    96
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    690
    media_image2.png
    Greyscale


Regarding claim 1, each of the rolls above meets the claimed Roll Density of less than 0.250 g/cm3, but none of them meet the claimed Moment of Inertia of greater than 6.00 g*m2.  This includes Roll No. 6 which has the highest Roll Density of 0.165 g/cm3 with a Moment of Inertia of 5.61 g*m2.  
The rolls of Wolkowicz above have the same Roll Diameter and the same Roll Width, thus, they also have the same volume.  It can also be seen above that the Moment of Inertia increases with increased Roll Density.  In fact, for the rolls of Wolkowicz, the Moment of Inertia increases linearly with the Roll Density.  This can be shown mathematically below:

    PNG
    media_image3.png
    97
    532
    media_image3.png
    Greyscale

The mass is simply the Roll Volume x Roll Density. The outer radius is the radius of the roll, and the inner radius is the radius of the core.  Therefore,
Moment of Inertia = (1/2) x Roll Volume x Roll Density x [R2  + r2].
For the rolls of Wolkowicz above, the roll radius R is constant, the core radius r is constant, and the Roll Volume is constant.  Therefore, the Moment of Inertia increases linearly with Roll Density.  
For a roll of Wolkowicz having a roll density of 0.250 g/cm3, which corresponds to the limit of the claimed range, the Moment of Inertia can be linearly extrapolated from Roll No. 6 as being:
Moment of Inertia = 5.61 g*m2 x (0.250 g/cm3/ 0.165 g/cm3) = 8.5 g*m2
which meets the claimed range for Moment of Inertia greater than 6.00 g/m2. Therefore, in Wolkowicz there exists a range of values of Roll Density less than 0.250 g/cm3 that results in a roll having a Moment of Inertia greater than 6.00 g*m2.  A similar calculation using the equation above for a roll having a Moment of Inertia = 6.00 g*m2 equates to a roll having a Roll Density of 0.176 g/cm3.  Therefore, for a range of Roll Density greater than 0.176 g/m3 and less than 0.250 g/m3, the roll of Wolkowicz has a Moment of Inertia greater than 6.00 g*m2 and a Roll Density less than 0.250 g/cm3 as claimed.  Accordingly, claim 1 is unpatentable over Wolkowicz.
 Claim 2:  Substituting a Roll Density of 2.00 g/cm3 for 2.50 g/cm3 above yields a Moment of Inertia of 6.8 g*m2, which also exceeds 6.00 g*m2.

	Claim 5:  The core diameter is about 1.5 inches, see column 9, lines 5-9, which is less than 2.25 inches.
	 Claims 9 and 10:  Column 5, lines 16-21, states "Ideally, the desired overall strength would be carried in a very thin layer (for low stiffness) which has been treated to give very high strength or modulus (perhaps by refining or chemical action)".  This indicates that the web of the tissue product may or may not have wet strength.
	Claim 11:  The web contains "raised and depressed areas", see, e.g., Abstract. Thus, the web is a structured web.
	Claim 13:  The web may contain two or more plies.  See column 4, lines 56-63.
	Claims 14 and 15:  As stated above, the sanitary tissue product can be toilet tissue or paper towel.
	Claim 19 and 20:  The method of convolutely winding a web about a core is shown in Figures 1 and 2.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McNeil  (US 2011/0311345) in view of Applicant's admission of prior art.. 
Claim 1: McNeil discloses rolls of fibrous structures, including sanitary paper products such as toilet paper and paper towels.  The rolls have diameter greater than 6.5 inches (Abstract), or even greater than about 8 inches paragraph [0062]), and a roll density greater than 0.90 g/cm3 (Abstract, paragraph [0041]) when the paper product is rolled onto a core of about 1.7 inches (paragraph [0041]).  Properties of many product rolls are given in Table 7.
2), Roll Width (inches), Roll Diameter (inches), and Roll Density (g/cm3).  See below.

    PNG
    media_image4.png
    78
    580
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    99
    561
    media_image5.png
    Greyscale

Regarding claim 1, each of the rolls above meets the claimed Roll Density of less than 0.250 g/cm3, but none of them meet the claimed Moment of Inertia of greater than 6.00 g*m2.  This includes Roll No. 12 which has the highest Moment of Inertia of 5.46 g*m2 at a Roll Diameter of 8 inches. Also, the rolls of McNeil above have the same Roll Width of 11 inches, and rolls 9-12 have the same Roll Density.  The Moment of Inertia is calculated by:

    PNG
    media_image3.png
    97
    532
    media_image3.png
    Greyscale

The mass is simply the roll volume x Roll Density. The outer radius is the radius of the roll, and the inner radius is the radius of the core.  Therefore,
Moment of Inertia = (1/2) x Roll Volume x Roll Density x [rroll2 + rcore2].
The Roll Volume, excluding the core, is calculated by:
Roll Volume (in3) =  [rroll2 - rcore2] x Roll Width
3, equivalently 1.91 g/in3, a Roll Width of 11 inches, a core diameter of 1.7 inches, and a Roll Diameter of 8.25 inches (satisfying "greater than about 8 inches"), the Roll Volume is 599 in3.  The Moment of Inertia is calculated using the Roll Volume and Roll Density below:
Moment of Inertia = (1/2) x 599 in3 x 1.91 g/in3 x [(8.25/2)2 + (1.7/2)2]in2 = 10147 g*in2
which is equivalently 6.54 g*m2 after appropriate conversion of units, thus meeting the claimed range for Moment of Inertia of greater than 6.00 g*m2. Therefore, the roll of McNeil can have a Moment of Inertia greater than 6.00 g*m2 and a Roll Density less than 0.250 g/cm3 as claimed when the Roll Diameter is slightly greater than 8.  Accordingly, claim 1 is unpatentable over McNeil.
	Claim 2:  The Roll Density of 0.117 g/m3 meets the claimed range of less the 0.250 g/m3.
	Claim 3:  The "greater than about 8 inches" for the roll diameter meets the claimed range of greater than 8.25 inches.
	Claims 4 and 5:  As stated above, the web is wound about a core of diameter 1.7 inches, which meets the claimed range of less than 2.25 inches.
	Claim 6:  The rolls of McNeil are deemed to inherently exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50, because the rolls have Roll Width, Roll Diameter, core diameter, Roll Density, and Moment of Inertia substantially identical to that of the claimed roll.
	Claim 7:  Perforations are disclosed in paragraph [0044].
	Claim 8:  The web can be an embossed web, see, e.g., paragraph [0013]. See also the table above.

	Claim 11:  The web has a pattern embossed thereon, therefore the web is a structured web.
	Claim 12:  The web can be creped, see the table above.
	Claim 13:  The web can be a multi-ply web, see paragraph [0080].
Claims 14 and 15:  As stated above, the sanitary tissue product can be toilet tissue or paper towel.
Claims 16-18:  Paragraph [0157] discloses each of the packaging features of the claims.
Claims 19 and 20:  Figure 11 shows convolute winding of the web to form a roll.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A:	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of U.S. Patent Application 16/663,424 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claims 1-20 are recited by or encompassed by the reference claims as follows:
2 is encompassed by the range of greater than 1.5 g*m2 recited in reference claim 1, and the claimed range of Roll Density of less than 0.250 g/cm3 is identically recited in reference claim 1.
	Claim 2:  The claimed range of Roll Density of less than 0.200 g/cm3 is encompassed by the range of less than 0.250 g/cm3 recited in reference claim 1.
	Claim 3:  The claimed range of Roll Diameter of greater than 8.25 inches is recited by reference claim 1.
	Claim 4 is recited by reference claim 9.
	Claim 5 is recited by reference claim 10.
	Claim 6 is recited by reference claim 11.
	Claim 7 is recited by reference claim 4.
	Claim 8 is recited by reference claim 7.
	Claim 9 is recited by reference claim 12.
	Claim 10 is recited by reference claim 13.
	Claim 11 is recited by reference claim 5.
	Claim 12 is recited by reference claim 6.
	Claim 13 is recited by reference claim 8.
	Claim 14 is recited by reference claim 14.
	Claim 15 is recited by reference claim 15.
	Claim 16 is recited by reference claim 16.
	Claim 17 is recited by reference claim 17.
	Claim 18 is recited by reference claim 18.
	Claim 19 is recited by reference claim 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Application 16/663,441 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of claim 1 are either encompassed by or overlapping with reference claim 4.  The claimed range Roll Density of less than 0.250 g/cm3 overlaps the range of 0.075 g/cm3 recited in reference claim 1, and the claimed range of Moment of Inertia of greater than 6.00 g*m2 is encompassed by the range of greater than 1.5 g*m2 recited in reference claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application 16/663,470 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed Roll Density of less than 0.250 g/cm3 and the claimed range of Moment of Inertia of greater than 6.00 g*m2 encompasses values that fall below at least one of the lines of the claimed equations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vinson (US 2008/0245693) discloses tissue product rolls having a width of 3.5 to 4.5 inches and a diameter of 5.5 to 7 inches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Eric Hug/Primary Examiner, Art Unit 1748